DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Application Number 17/047,548 filed on 10/14/2020.  
Claims 1 and 3-20 are currently pending and have been examined. 
This action is made FINAL in response to the “Amendment” and “Remarks” filed on 07/07/2022.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 3, 2022 and July 12, 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“a north-seeking process controller” in claims 1, 9-13, 17-18, and 20,
“an attitude controller” in claims 2-8.

“In a case where the airframe absolute azimuth is to be calculated as in the first calculation example described above, the controller 140-4 acquires the rotation amount of the rotation mechanism (step S6006). In a case where the airframe absolute azimuth is to be calculated as in the second calculation example described above, the controller 140-4 acquires the airframe azimuth change by the airframe IMU (step S6006).” (Modes for Carrying out the Invention – 226th paragraph)

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed functions of, for example, performing a north-seeking process in claim 1. While the Applicant’s specification mentions that the north-seeking process controller is in fact a computer program, no algorithm or special purpose computer is set forth which actually performs this process, thus causing a lack of adequate written description as locating a north direction is not a standard function of a general-purpose computer. The specification does not demonstrate that applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Claims 2-18 are also rejected due to their dependency on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 12, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita (U.S. Pub. No. 2016/0370188 A1) in view of Masuda (JP 2000249552 A).

Regarding Claim 1:
Matsushita teaches:
An information processing apparatus comprising:, (“information conversion processing unit” (Matsushita: Brief Description of the Drawings – 23rd paragraph))
on a basis of, among pieces of information related to a mobile object, at least two pieces of information, wherein orientations of the mobile object at respective timings when the at least two pieces of information are measured by, (“Also, as shown in FIG. 18A, “directions of travel” are directions of acceleration in an X-Y plane of an absolute coordinate system, which directions are calculated from detection results of a sensor, and each of which directions indicates a direction a user faces at a corresponding time while the user is moving. It should be noted that an angle around the Z-axis of an absolute coordinate system is referred to “azimuth”, and as shown in FIG. 18A, an angle formed by a direction of travel and an X-axis is referred to as “azimuth data”. That is, a “direction of travel” can be expressed by “azimuth data”. FIG. 18B is a drawing illustrating a relation between coordinate data and a moving direction. “Coordinate data” are data for indicating positions of a user in an absolute coordinate system, each of which can be calculated based on azimuth data indicating a direction of travel at a corresponding time while the user is moving.” (Matsushita: Mode for Carrying out the Invention – 29th-31st paragraph, FIG. 18A, 18B))
an inertial measurement unit are different from each other, and at least one of the at least two pieces of information measured by the inertial measurement unit is measured, (“An inertial device according to an embodiment of the present invention includes a following configuration. That is, the inertial device for, by using azimuth indicating a direction of travel calculated based on an acceleration of a moving user, calculating coordinate data indicating a position of the user, includes a determination unit configured to determine whether a moving direction, which is specified based on the coordinate data calculated while the user makes a predetermined amount of movement, of the predetermined amount of movement of the user satisfies a predetermined condition with respect to a predetermined reference direction; and an adjusting unit configured to, in response to determination by the determination unit that the predetermined condition is satisfied, adjust the acceleration, which is newly obtained to calculate new coordinate data, based on a difference between the direction of travel indicated by the azimuth data which have already been calculated and the reference direction.” (Matsushita: Disclosure of the Invention – 9th paragraph))
while the mobile object is traveling; and, (“while the user is moving.” (Matsushita: Mode for Carrying out the Invention – 29th paragraph))
an attitude controller configured to control an attitude of the inertial measurement unit, wherein the attitude controller controls the attitude of the inertial measurement unit by changing, (“The attitude information conversion processing unit 540 calculates a triaxial acceleration (absolute acceleration) in the absolute coordinate system by using attitude information of the inertial device 130 (a rotation matrix obtained by calculating an attitude of the inertial device 130) calculated based on detection results of the sensors. Also, in the case where the direction error estimate value is reported by the azimuth drift estimation processing unit 530, the attitude information conversion processing unit 540 adjusts the calculated absolute acceleration by using the direction error estimate value.” (Matsushita: Mode for Carrying out the Invention – 69th paragraph, FIG. 1, 5) Examiner Note: The examiner is interpreting the attitude information conversion processing unit to control and change the attitude of the inertial device based on its ability to adjust the calculated absolute acceleration by using the direction error estimate value.)
orientations of the inertial measurement unit with respect to the orientation of the mobile object at respective timings at which, (“Also, as shown in FIG. 18A, “directions of travel” are directions of acceleration in an X-Y plane of an absolute coordinate system, which directions are calculated from detection results of a sensor, and each of which directions indicates a direction a user faces at a corresponding time while the user is moving. It should be noted that an angle around the Z-axis of an absolute coordinate system is referred to “azimuth”, and as shown in FIG. 18A, an angle formed by a direction of travel and an X-axis is referred to as “azimuth data”. That is, a “direction of travel” can be expressed by “azimuth data”. FIG. 18B is a drawing illustrating a relation between coordinate data and a moving direction. “Coordinate data” are data for indicating positions of a user in an absolute coordinate system, each of which can be calculated based on azimuth data indicating a direction of travel at a corresponding time while the user is moving.” (Matsushita: Mode for Carrying out the Invention – 29th-31st paragraph, FIG. 18A, 18B))
the inertial measurement unit measures the at least two pieces of information, (“An inertial device according to an embodiment of the present invention includes a following configuration. That is, the inertial device for, by using azimuth indicating a direction of travel calculated based on an acceleration of a moving user, calculating coordinate data indicating a position of the user, includes a determination unit configured to determine whether a moving direction, which is specified based on the coordinate data calculated while the user makes a predetermined amount of movement, of the predetermined amount of movement of the user satisfies a predetermined condition with respect to a predetermined reference direction; and an adjusting unit configured to, in response to determination by the determination unit that the predetermined condition is satisfied, adjust the acceleration, which is newly obtained to calculate new coordinate data, based on a difference between the direction of travel indicated by the azimuth data which have already been calculated and the reference direction.” (Matsushita: Disclosure of the Invention – 9th paragraph))
so that the orientations are different from each other at the respective timings,, (“Also, as shown in FIG. 18A, “directions of travel” are directions of acceleration in an X-Y plane of an absolute coordinate system, which directions are calculated from detection results of a sensor, and each of which directions indicates a direction a user faces at a corresponding time while the user is moving. It should be noted that an angle around the Z-axis of an absolute coordinate system is referred to “azimuth”, and as shown in FIG. 18A, an angle formed by a direction of travel and an X-axis is referred to as “azimuth data”. That is, a “direction of travel” can be expressed by “azimuth data”. FIG. 18B is a drawing illustrating a relation between coordinate data and a moving direction. “Coordinate data” are data for indicating positions of a user in an absolute coordinate system, each of which can be calculated based on azimuth data indicating a direction of travel at a corresponding time while the user is moving.” (Matsushita: Mode for Carrying out the Invention – 29th-31st paragraph, FIG. 18A, 18B) Examiner Note: The examiner is interpreting the directions of the user (interpreted as the orientations) to be different from each other in instances at respective timings.)
the inertial measurement unit,, (“An inertial device” (Matsushita: Disclosure of the Invention – 9th paragraph))
and the attitude controller, (“The attitude information conversion processing unit” (Matsushita: Mode for Carrying out the Invention – 69th paragraph))
are each implemented via at least one processor., (“a processor for executing a program” (Matsushita: Mode for Carrying out the Invention – 41st paragraph))
Matsushita does not teach but Masuda teaches:
a north-seeking process controller configured to perform a north-seeking process, (“an accurate inexpensive device for searching north which can search the north regardless of magnetic field disturbances” (Masuda: Abstract – lines 1-2))
and wherein the north-seeking process controller,, (“an accurate inexpensive device for searching north which can search the north regardless of magnetic field disturbances” (Masuda: Abstract – lines 1-2))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Matsushita with these above aforementioned teachings from Masuda in order to create an accurate and effective information processing device, method, and program. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Matsushita’s inertial device, control method, and program with Masuda’s method and device for searching north since “the method using a geomagnetic sensor calculates magnetic north based on the distribution of the earth's magnetic field, the earth's magnetic field is disturbed by the surrounding environment, and it is not possible to measure the azimuth where there is a magnetic obstacle.” (Masuda: Detailed Description of the Invention – 2nd paragraph) Combining both Matsushita and Masuda would therefore create an accurate apparatus “thereby detecting the direction of rotation of the earth and finding true north on the earth's surface.” (Masuda: Detailed Description of the Invention – 3rd paragraph)
Regarding Claim 12:
Matsushita in view of Masuda, as shown in the rejection above, discloses the limitations of claim 9. Matsushita further teaches:
[…] the inertial measurement unit […], (“the inertial device 130” (Matsushita: Mode for Carrying out the Invention – 56th paragraph, FIG. 1))
[…] on a basis of the at least two pieces of information., (“That is, the inertial device for, by using azimuth indicating a direction of travel calculated based on an acceleration of a moving user, calculating coordinate data indicating a position of the user, includes a determination unit configured to determine whether a moving direction, which is specified based on the coordinate data calculated while the user makes a predetermined amount of movement, of the predetermined amount of movement of the user satisfies a predetermined condition with respect to a predetermined reference direction; and an adjusting unit configured to, in response to determination by the determination unit that the predetermined condition is satisfied, adjust the acceleration, which is newly obtained to calculate new coordinate data, based on a difference between the direction of travel indicated by the azimuth data which have already been calculated and the reference direction.” (Matsushita: Disclosure of the Invention – 9th paragraph))
Matsushita does not teach but Masuda teaches:
The information processing apparatus according to claim 9, wherein the north-seeking process controller is further configured to estimate the north direction, (“an accurate inexpensive device for searching north which can search the north regardless of magnetic field disturbances” (Masuda: Abstract – lines 1-2))
[…] on a basis of a rotation component to be obtained […], (“detecting a rotation rate of the earth” (Masuda: Detailed Description of the Invention – 1st paragraph))
[…] by further removing a bias of […], (“by subtracting the bias value from” (Masuda: Detailed Description of the Invention – 5th paragraph))
[…] from the rotation component, […], (“a rotation control unit 14” (Masuda: Summary of the Invention – 12th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Matsushita with these above aforementioned teachings from Masuda in order to create an accurate and effective information processing device, method, and program. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Matsushita’s inertial device, control method, and program with Masuda’s method and device for searching north since “the method using a geomagnetic sensor calculates magnetic north based on the distribution of the earth's magnetic field, the earth's magnetic field is disturbed by the surrounding environment, and it is not possible to measure the azimuth where there is a magnetic obstacle.” (Masuda: Detailed Description of the Invention – 2nd paragraph) Combining both Matsushita and Masuda would therefore create an accurate apparatus “thereby detecting the direction of rotation of the earth and finding true north on the earth's surface.” (Masuda: Detailed Description of the Invention – 3rd paragraph)
Regarding Claim 16:
Matsushita in view of Masuda, as shown in the rejection above, discloses the limitations of claim 1. Matsushita further teaches:
The information processing apparatus according to claim 1, wherein one of the two pieces of information is the information to be measured while the mobile object, (““Coordinate data” are data for indicating positions of a user in an absolute coordinate system, each of which can be calculated based on azimuth data indicating a direction of travel at a corresponding time while the user” (Matsushita: Mode for Carrying out the Invention – 31st paragraph))
Matsushita does not teach but Masuda teaches:
[…] is stationary., (“is stationary” (Masuda: Summary of the Invention – 12th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Matsushita with these above aforementioned teachings from Masuda in order to create an accurate and effective information processing device, method, and program. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Matsushita’s inertial device, control method, and program with Masuda’s method and device for searching north since “the method using a geomagnetic sensor calculates magnetic north based on the distribution of the earth's magnetic field, the earth's magnetic field is disturbed by the surrounding environment, and it is not possible to measure the azimuth where there is a magnetic obstacle.” (Masuda: Detailed Description of the Invention – 2nd paragraph) Combining both Matsushita and Masuda would therefore create an accurate apparatus “thereby detecting the direction of rotation of the earth and finding true north on the earth's surface.” (Masuda: Detailed Description of the Invention – 3rd paragraph)
Regarding Claim 19:
Matsushita teaches:
An information processing method executed by a processor, the method comprising:, (“a processor for executing a program which is stored in the memory device 204, and functions as a positioning data processing unit 210.” (Matsushita: Mode for Carrying out the Invention – 41st paragraph, FIG. 2))
on a basis of, among pieces of information related to a mobile object, at least two pieces of information; causing orientations of the mobile object at respective timings when the at least two pieces of information are measured by, (“Also, as shown in FIG. 18A, “directions of travel” are directions of acceleration in an X-Y plane of an absolute coordinate system, which directions are calculated from detection results of a sensor, and each of which directions indicates a direction a user faces at a corresponding time while the user is moving. It should be noted that an angle around the Z-axis of an absolute coordinate system is referred to “azimuth”, and as shown in FIG. 18A, an angle formed by a direction of travel and an X-axis is referred to as “azimuth data”. That is, a “direction of travel” can be expressed by “azimuth data”. FIG. 18B is a drawing illustrating a relation between coordinate data and a moving direction. “Coordinate data” are data for indicating positions of a user in an absolute coordinate system, each of which can be calculated based on azimuth data indicating a direction of travel at a corresponding time while the user is moving.” (Matsushita: Mode for Carrying out the Invention – 29th-31st paragraph, FIG. 18A, 18B))
an inertial measurement unit to be different from each other; causing at least one of the at least two pieces of information measured by the inertial measurement unit to be measured, (“An inertial device according to an embodiment of the present invention includes a following configuration. That is, the inertial device for, by using azimuth indicating a direction of travel calculated based on an acceleration of a moving user, calculating coordinate data indicating a position of the user, includes a determination unit configured to determine whether a moving direction, which is specified based on the coordinate data calculated while the user makes a predetermined amount of movement, of the predetermined amount of movement of the user satisfies a predetermined condition with respect to a predetermined reference direction; and an adjusting unit configured to, in response to determination by the determination unit that the predetermined condition is satisfied, adjust the acceleration, which is newly obtained to calculate new coordinate data, based on a difference between the direction of travel indicated by the azimuth data which have already been calculated and the reference direction.” (Matsushita: Disclosure of the Invention – 9th paragraph))
while the mobile object is traveling; and, (“while the user is moving.” (Matsushita: Mode for Carrying out the Invention – 29th paragraph))
controlling an attitude of the inertial measurement unit by changing, (“The attitude information conversion processing unit 540 calculates a triaxial acceleration (absolute acceleration) in the absolute coordinate system by using attitude information of the inertial device 130 (a rotation matrix obtained by calculating an attitude of the inertial device 130) calculated based on detection results of the sensors. Also, in the case where the direction error estimate value is reported by the azimuth drift estimation processing unit 530, the attitude information conversion processing unit 540 adjusts the calculated absolute acceleration by using the direction error estimate value.” (Matsushita: Mode for Carrying out the Invention – 69th paragraph, FIG. 1, 5) Examiner Note: The examiner is interpreting the attitude information conversion processing unit to control and change the attitude of the inertial device based on its ability to adjust the calculated absolute acceleration by using the direction error estimate value.)
orientations of the inertial measurement unit with respect to the orientation of the mobile object at respective timings at which, (“Also, as shown in FIG. 18A, “directions of travel” are directions of acceleration in an X-Y plane of an absolute coordinate system, which directions are calculated from detection results of a sensor, and each of which directions indicates a direction a user faces at a corresponding time while the user is moving. It should be noted that an angle around the Z-axis of an absolute coordinate system is referred to “azimuth”, and as shown in FIG. 18A, an angle formed by a direction of travel and an X-axis is referred to as “azimuth data”. That is, a “direction of travel” can be expressed by “azimuth data”. FIG. 18B is a drawing illustrating a relation between coordinate data and a moving direction. “Coordinate data” are data for indicating positions of a user in an absolute coordinate system, each of which can be calculated based on azimuth data indicating a direction of travel at a corresponding time while the user is moving.” (Matsushita: Mode for Carrying out the Invention – 29th-31st paragraph, FIG. 18A, 18B))
the inertial measurement unit measures the at least two pieces of information, (“An inertial device according to an embodiment of the present invention includes a following configuration. That is, the inertial device for, by using azimuth indicating a direction of travel calculated based on an acceleration of a moving user, calculating coordinate data indicating a position of the user, includes a determination unit configured to determine whether a moving direction, which is specified based on the coordinate data calculated while the user makes a predetermined amount of movement, of the predetermined amount of movement of the user satisfies a predetermined condition with respect to a predetermined reference direction; and an adjusting unit configured to, in response to determination by the determination unit that the predetermined condition is satisfied, adjust the acceleration, which is newly obtained to calculate new coordinate data, based on a difference between the direction of travel indicated by the azimuth data which have already been calculated and the reference direction.” (Matsushita: Disclosure of the Invention – 9th paragraph))
so that the orientations are different from each other at the respective timings., (“Also, as shown in FIG. 18A, “directions of travel” are directions of acceleration in an X-Y plane of an absolute coordinate system, which directions are calculated from detection results of a sensor, and each of which directions indicates a direction a user faces at a corresponding time while the user is moving. It should be noted that an angle around the Z-axis of an absolute coordinate system is referred to “azimuth”, and as shown in FIG. 18A, an angle formed by a direction of travel and an X-axis is referred to as “azimuth data”. That is, a “direction of travel” can be expressed by “azimuth data”. FIG. 18B is a drawing illustrating a relation between coordinate data and a moving direction. “Coordinate data” are data for indicating positions of a user in an absolute coordinate system, each of which can be calculated based on azimuth data indicating a direction of travel at a corresponding time while the user is moving.” (Matsushita: Mode for Carrying out the Invention – 29th-31st paragraph, FIG. 18A, 18B) Examiner Note: The examiner is interpreting the directions of the user (interpreted as the orientations) to be different from each other in instances at respective timings.)
Matsushita does not teach but Masuda teaches:
performing a north-seeking process, (“for searching north which can search the north regardless of magnetic field disturbances” (Masuda: Abstract – lines 1-2))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Matsushita with these above aforementioned teachings from Masuda in order to create an accurate and effective information processing device, method, and program. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Matsushita’s inertial device, control method, and program with Masuda’s method and device for searching north since “the method using a geomagnetic sensor calculates magnetic north based on the distribution of the earth's magnetic field, the earth's magnetic field is disturbed by the surrounding environment, and it is not possible to measure the azimuth where there is a magnetic obstacle.” (Masuda: Detailed Description of the Invention – 2nd paragraph) Combining both Matsushita and Masuda would therefore create an accurate apparatus “thereby detecting the direction of rotation of the earth and finding true north on the earth's surface.” (Masuda: Detailed Description of the Invention – 3rd paragraph)
Regarding Claim 20:
Matsushita teaches:
A non-transitory computer-readable medium having embodied thereon a program, which when executed by a computer causes the computer to execute an information processing method, the method comprising:, (“The CPU 201 is a processor for executing a program which is stored in the memory device 204, and functions as a positioning data processing unit 210. By causing the CPU 201 to execute the program functioning as the positioning data processing unit 210, the positioning server apparatus 110 can display a moving trajectory of a user, which is calculated based on the positioning data 140, superimposed on map information 220. The ROM 202 is a non-volatile memory. The ROM 202 stores various kinds of programs, data and the like which are needed for the CPU 201 to execute a program stored in the memory device 204. Specifically, the ROM 202 stores a BIOS (Basic Input/Output System), a boot program including an EFI (Extensible Firmware Interface), and the like. The RAM 203 is a main memory device including a DRAM (Dynamic Random Access Memory), an SRAM (Static Random Access Memory), or the like. The RAM 203 functions as a work area in which a program stored in the memory device 204 is read/written when the CPU 201 executes the program. The memory device 204 stores a program which causes the CPU 201 to function as the positioning data processing unit 210. Also, the memory device 204 stores the map information 220 used by a process of the positioning data processing unit 210.” (Matsushita: Mode for Carrying out the Invention – 41st-44th paragraphs))
on a basis of, among pieces of information related to a mobile object, at least two pieces of information; causing orientations of the mobile object at respective timings when the at least two pieces of information are measured by, (“Also, as shown in FIG. 18A, “directions of travel” are directions of acceleration in an X-Y plane of an absolute coordinate system, which directions are calculated from detection results of a sensor, and each of which directions indicates a direction a user faces at a corresponding time while the user is moving. It should be noted that an angle around the Z-axis of an absolute coordinate system is referred to “azimuth”, and as shown in FIG. 18A, an angle formed by a direction of travel and an X-axis is referred to as “azimuth data”. That is, a “direction of travel” can be expressed by “azimuth data”. FIG. 18B is a drawing illustrating a relation between coordinate data and a moving direction. “Coordinate data” are data for indicating positions of a user in an absolute coordinate system, each of which can be calculated based on azimuth data indicating a direction of travel at a corresponding time while the user is moving.” (Matsushita: Mode for Carrying out the Invention – 29th-31st paragraph, FIG. 18A, 18B))
an inertial measurement unit are different from each other; causing at least one of the at least two pieces of information measured by the inertial measurement unit to be measured, (“An inertial device according to an embodiment of the present invention includes a following configuration. That is, the inertial device for, by using azimuth indicating a direction of travel calculated based on an acceleration of a moving user, calculating coordinate data indicating a position of the user, includes a determination unit configured to determine whether a moving direction, which is specified based on the coordinate data calculated while the user makes a predetermined amount of movement, of the predetermined amount of movement of the user satisfies a predetermined condition with respect to a predetermined reference direction; and an adjusting unit configured to, in response to determination by the determination unit that the predetermined condition is satisfied, adjust the acceleration, which is newly obtained to calculate new coordinate data, based on a difference between the direction of travel indicated by the azimuth data which have already been calculated and the reference direction.” (Matsushita: Disclosure of the Invention – 9th paragraph))
while the mobile object is traveling; and, (“while the user is moving.” (Matsushita: Mode for Carrying out the Invention – 29th paragraph))
controlling an attitude of the inertial measurement unit by changing, (“The attitude information conversion processing unit 540 calculates a triaxial acceleration (absolute acceleration) in the absolute coordinate system by using attitude information of the inertial device 130 (a rotation matrix obtained by calculating an attitude of the inertial device 130) calculated based on detection results of the sensors. Also, in the case where the direction error estimate value is reported by the azimuth drift estimation processing unit 530, the attitude information conversion processing unit 540 adjusts the calculated absolute acceleration by using the direction error estimate value.” (Matsushita: Mode for Carrying out the Invention – 69th paragraph, FIG. 1, 5) Examiner Note: The examiner is interpreting the attitude information conversion processing unit to control and change the attitude of the inertial device based on its ability to adjust the calculated absolute acceleration by using the direction error estimate value.)
orientations of the inertial measurement unit with respect to the orientation of the mobile object at respective timings at which, (“Also, as shown in FIG. 18A, “directions of travel” are directions of acceleration in an X-Y plane of an absolute coordinate system, which directions are calculated from detection results of a sensor, and each of which directions indicates a direction a user faces at a corresponding time while the user is moving. It should be noted that an angle around the Z-axis of an absolute coordinate system is referred to “azimuth”, and as shown in FIG. 18A, an angle formed by a direction of travel and an X-axis is referred to as “azimuth data”. That is, a “direction of travel” can be expressed by “azimuth data”. FIG. 18B is a drawing illustrating a relation between coordinate data and a moving direction. “Coordinate data” are data for indicating positions of a user in an absolute coordinate system, each of which can be calculated based on azimuth data indicating a direction of travel at a corresponding time while the user is moving.” (Matsushita: Mode for Carrying out the Invention – 29th-31st paragraph, FIG. 18A, 18B))
the inertial measurement unit measures the at least two pieces of information, (“An inertial device according to an embodiment of the present invention includes a following configuration. That is, the inertial device for, by using azimuth indicating a direction of travel calculated based on an acceleration of a moving user, calculating coordinate data indicating a position of the user, includes a determination unit configured to determine whether a moving direction, which is specified based on the coordinate data calculated while the user makes a predetermined amount of movement, of the predetermined amount of movement of the user satisfies a predetermined condition with respect to a predetermined reference direction; and an adjusting unit configured to, in response to determination by the determination unit that the predetermined condition is satisfied, adjust the acceleration, which is newly obtained to calculate new coordinate data, based on a difference between the direction of travel indicated by the azimuth data which have already been calculated and the reference direction.” (Matsushita: Disclosure of the Invention – 9th paragraph))
so that the orientations are different from each other at the respective timings., (“Also, as shown in FIG. 18A, “directions of travel” are directions of acceleration in an X-Y plane of an absolute coordinate system, which directions are calculated from detection results of a sensor, and each of which directions indicates a direction a user faces at a corresponding time while the user is moving. It should be noted that an angle around the Z-axis of an absolute coordinate system is referred to “azimuth”, and as shown in FIG. 18A, an angle formed by a direction of travel and an X-axis is referred to as “azimuth data”. That is, a “direction of travel” can be expressed by “azimuth data”. FIG. 18B is a drawing illustrating a relation between coordinate data and a moving direction. “Coordinate data” are data for indicating positions of a user in an absolute coordinate system, each of which can be calculated based on azimuth data indicating a direction of travel at a corresponding time while the user is moving.” (Matsushita: Mode for Carrying out the Invention – 29th-31st paragraph, FIG. 18A, 18B) Examiner Note: The examiner is interpreting the directions of the user (interpreted as the orientations) to be different from each other in instances at respective timings.)
Matsushita does not teach but Masuda teaches:
performing a north-seeking process, (“an accurate inexpensive device for searching north which can search the north regardless of magnetic field disturbances” (Masuda: Abstract – lines 1-2))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Matsushita with these above aforementioned teachings from Masuda in order to create an accurate and effective information processing device, method, and program. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Matsushita’s inertial device, control method, and program with Masuda’s method and device for searching north since “the method using a geomagnetic sensor calculates magnetic north based on the distribution of the earth's magnetic field, the earth's magnetic field is disturbed by the surrounding environment, and it is not possible to measure the azimuth where there is a magnetic obstacle.” (Masuda: Detailed Description of the Invention – 2nd paragraph) Combining both Matsushita and Masuda would therefore create an accurate apparatus “thereby detecting the direction of rotation of the earth and finding true north on the earth's surface.” (Masuda: Detailed Description of the Invention – 3rd paragraph)

Claims 3-11, 13-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita (U.S. Pub. No. 2016/0370188 A1) in view of Masuda (JP 2000249552 A) in further view of Nishikawa (U.S. Pub. No. 2013/0063647 A1).

Regarding Claim 3:
Matsushita in view of Masuda, as shown in the rejection above, discloses the limitations of claim 1. Matsushita further teaches:
The information processing apparatus according to claim 1, wherein the attitude controller is further configured to determine whether or not to change the attitude of the inertial measurement unit, (“The attitude information conversion processing unit 540 calculates a triaxial acceleration (absolute acceleration) in the absolute coordinate system by using attitude information of the inertial device 130 (a rotation matrix obtained by calculating an attitude of the inertial device 130) calculated based on detection results of the sensors. Also, in the case where the direction error estimate value is reported by the azimuth drift estimation processing unit 530, the attitude information conversion processing unit 540 adjusts the calculated absolute acceleration by using the direction error estimate value.” (Matsushita: Mode for Carrying out the Invention – 69th paragraph, FIG. 1, 5) Examiner Note: The examiner is interpreting the attitude information conversion processing unit to control and change the attitude of the inertial device based on its ability to adjust the calculated absolute acceleration by using the direction error estimate value.)
Matsushita does not teach but Nishikawa teaches:
[…] depending on whether or not an attitude of the mobile object has changed […], (“the attitude of the mobile apparatus such as the image pickup apparatus is not fixed and angles of the sensors attached to the apparatus continuously change” (Nishikawa: Detailed Description of the Embodiments – 63rd paragraph))
[…] before a predetermined time period elapses from a time at which a first piece of information is acquired out of the at least two pieces of information., (“Angle data obtained by integration of the angular velocity data during a predetermined time period after the time point of storing the reference value” (Nishikawa: Detailed Description of the Embodiments – 70th paragraph) Examiner Note: The examiner is interpreting storing the reference value as acquiring one out the two pieces of information in this case.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Matsushita with these above aforementioned teachings from Nishikawa in order to create a safe and efficient information processing device, method, and program. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Matsushita’s inertial device, control method, and program with Nishikawa’s electronic device and image pickup apparatus as “an electromagnetic compass appropriate for embedding is often used because of a small size. However, the electromagnetic compass is affected by magnetic disturbance or the like thereby including a fluctuation in a detected direction because the electromagnetic compass detects a magnetic direction by using a magnetic sensor.” (Nishikawa: Background – 2nd and 3rd paragraphs) Combining both Matsushita and Nishikawa would therefore create “an electronic device and an image pickup apparatus capable of inhibiting deterioration in accuracy caused by the magnetic disturbance occurring inside the device.” (Nishikawa: Summary – 10th paragraph)
Regarding Claim 4:
Matsushita in view of Masuda, as shown in the rejection above, discloses the limitations of claim 3. Matsushita further teaches:
[…] the attitude controller is further configured to not change the attitude of the inertial measurement unit, […], (“The attitude information conversion processing unit 540 calculates a triaxial acceleration (absolute acceleration) in the absolute coordinate system by using attitude information of the inertial device 130 (a rotation matrix obtained by calculating an attitude of the inertial device 130) calculated based on detection results of the sensors. Also, in the case where the direction error estimate value is reported by the azimuth drift estimation processing unit 530, the attitude information conversion processing unit 540 adjusts the calculated absolute acceleration by using the direction error estimate value.” (Matsushita: Mode for Carrying out the Invention – 69th paragraph, FIG. 1, 5) Examiner Note: The examiner is interpreting the attitude information conversion processing unit to control and change the attitude of the inertial device based on its ability to adjust the calculated absolute acceleration by using the direction error estimate value.)
[…] the attitude controller is further configured to change the attitude of the inertial measurement unit., (“The attitude information conversion processing unit 540 calculates a triaxial acceleration (absolute acceleration) in the absolute coordinate system by using attitude information of the inertial device 130 (a rotation matrix obtained by calculating an attitude of the inertial device 130) calculated based on detection results of the sensors. Also, in the case where the direction error estimate value is reported by the azimuth drift estimation processing unit 530, the attitude information conversion processing unit 540 adjusts the calculated absolute acceleration by using the direction error estimate value.” (Matsushita: Mode for Carrying out the Invention – 69th paragraph, FIG. 1, 5) Examiner Note: The examiner is interpreting the attitude information conversion processing unit to control and change the attitude of the inertial device based on its ability to adjust the calculated absolute acceleration by using the direction error estimate value.)
Matsushita does not teach but Nishikawa teaches:
The information processing apparatus according to claim 3, wherein, in a case where the attitude of the mobile object has changed, (“the attitude of the mobile apparatus such as the image pickup apparatus is not fixed and angles of the sensors attached to the apparatus continuously change” (Nishikawa: Detailed Description of the Embodiments – 63rd paragraph))
[…] before a first time period elapses from the time at which the first piece of information is acquired, […], (“Angle data obtained by integration of the angular velocity data during a predetermined time period after the time point of storing the reference value” (Nishikawa: Detailed Description of the Embodiments – 70th paragraph) Examiner Note: The examiner is interpreting storing the reference value as acquiring one out the two pieces of information in this case.)
[…] and, in a case where the attitude of the mobile object has not changed […], (“the attitude of the mobile apparatus such as the image pickup apparatus is not fixed and angles of the sensors attached to the apparatus continuously change” (Nishikawa: Detailed Description of the Embodiments – 63rd paragraph))
[…] before the first time period elapses from the time at which the first piece of information is acquired, […], (“Angle data obtained by integration of the angular velocity data during a predetermined time period after the time point of storing the reference value” (Nishikawa: Detailed Description of the Embodiments – 70th paragraph) Examiner Note: The examiner is interpreting storing the reference value as acquiring one out the two pieces of information in this case.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Matsushita with these above aforementioned teachings from Nishikawa in order to create a safe and efficient information processing device, method, and program. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Matsushita’s inertial device, control method, and program with Nishikawa’s electronic device and image pickup apparatus as “an electromagnetic compass appropriate for embedding is often used because of a small size. However, the electromagnetic compass is affected by magnetic disturbance or the like thereby including a fluctuation in a detected direction because the electromagnetic compass detects a magnetic direction by using a magnetic sensor.” (Nishikawa: Background – 2nd and 3rd paragraphs) Combining both Matsushita and Nishikawa would therefore create “an electronic device and an image pickup apparatus capable of inhibiting deterioration in accuracy caused by the magnetic disturbance occurring inside the device.” (Nishikawa: Summary – 10th paragraph)
Regarding Claim 5:
Matsushita in view of Masuda, as shown in the rejection above, discloses the limitations of claim 4. Matsushita further teaches:
[…] the attitude of the inertial measurement unit is changed, the attitude controller is further configured to change the attitude of the inertial measurement unit., (“The attitude information conversion processing unit 540 calculates a triaxial acceleration (absolute acceleration) in the absolute coordinate system by using attitude information of the inertial device 130 (a rotation matrix obtained by calculating an attitude of the inertial device 130) calculated based on detection results of the sensors. Also, in the case where the direction error estimate value is reported by the azimuth drift estimation processing unit 530, the attitude information conversion processing unit 540 adjusts the calculated absolute acceleration by using the direction error estimate value.” (Matsushita: Mode for Carrying out the Invention – 69th paragraph, FIG. 1, 5) Examiner Note: The examiner is interpreting the attitude information conversion processing unit to control and change the attitude of the inertial device based on its ability to adjust the calculated absolute acceleration by using the direction error estimate value.)
Matsushita does not teach but Nishikawa teaches:
The information processing apparatus according to claim 4, wherein, in a case where the attitude of the mobile object has changed, (“the attitude of the mobile apparatus such as the image pickup apparatus is not fixed and angles of the sensors attached to the apparatus continuously change” (Nishikawa: Detailed Description of the Embodiments – 63rd paragraph))
[…] before a second time period elapses from a time at which […], (“during a predetermined time period after the time point of” (Nishikawa: Detailed Description of the Embodiments – 70th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Matsushita with these above aforementioned teachings from Nishikawa in order to create a safe and efficient information processing device, method, and program. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Matsushita’s inertial device, control method, and program with Nishikawa’s electronic device and image pickup apparatus as “an electromagnetic compass appropriate for embedding is often used because of a small size. However, the electromagnetic compass is affected by magnetic disturbance or the like thereby including a fluctuation in a detected direction because the electromagnetic compass detects a magnetic direction by using a magnetic sensor.” (Nishikawa: Background – 2nd and 3rd paragraphs) Combining both Matsushita and Nishikawa would therefore create “an electronic device and an image pickup apparatus capable of inhibiting deterioration in accuracy caused by the magnetic disturbance occurring inside the device.” (Nishikawa: Summary – 10th paragraph)
Regarding Claim 6:
Matsushita in view of Masuda, as shown in the rejection above, discloses the limitations of claim 1. Matsushita further teaches:
The information processing apparatus according to claim 1, wherein, in a case where the inertial measurement unit is provided at a position at which the attitude changes, (“The attitude information conversion processing unit 540 calculates a triaxial acceleration (absolute acceleration) in the absolute coordinate system by using attitude information of the inertial device 130 (a rotation matrix obtained by calculating an attitude of the inertial device 130) calculated based on detection results of the sensors. Also, in the case where the direction error estimate value is reported by the azimuth drift estimation processing unit 530, the attitude information conversion processing unit 540 adjusts the calculated absolute acceleration by using the direction error estimate value.” (Matsushita: Mode for Carrying out the Invention – 69th paragraph, FIG. 1, 5) Examiner Note: The examiner is interpreting the attitude information conversion processing unit to control and change the attitude of the inertial device based on its ability to adjust the calculated absolute acceleration by using the direction error estimate value.)
[…] the attitude controller is further configured to control the operation of […], (“The attitude information conversion processing unit 540” (Matsushita: Mode for Carrying out the Invention – 69th paragraph, FIG. 5))
Matsushita does not teach but Masuda teaches:
[…] in accordance with an operation of a rotation mechanism that changes […], (“a rotation control unit 14 that controls” (Masuda: Summary of the Invention – 12th paragraph))
[…] the rotation mechanism […], (“a rotation control unit 14” (Masuda: Summary of the Invention – 12th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Matsushita with these above aforementioned teachings from Masuda in order to create an accurate and effective information processing device, method, and program. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Matsushita’s inertial device, control method, and program with Masuda’s method and device for searching north since “the method using a geomagnetic sensor calculates magnetic north based on the distribution of the earth's magnetic field, the earth's magnetic field is disturbed by the surrounding environment, and it is not possible to measure the azimuth where there is a magnetic obstacle.” (Masuda: Detailed Description of the Invention – 2nd paragraph) Combining both Matsushita and Masuda would therefore create an accurate apparatus “thereby detecting the direction of rotation of the earth and finding true north on the earth's surface.” (Masuda: Detailed Description of the Invention – 3rd paragraph)
Matsushita in view of Masuda does not teach but Nishikawa teaches:
[…] similarly to a change in the attitude of an imaging device, […], (“an attitude of the image pickup apparatus” (Nishikawa: Detailed Description of the Embodiments – 55th paragraph))
[…] the attitude of the imaging device […], (“an attitude of the image pickup apparatus” (Nishikawa: Detailed Description of the Embodiments – 55th paragraph))
[…] depending on a direction in which the imaging device performs imaging, […], (“a current direction of an image pickup apparatus” (Nishikawa: Background – 2nd paragraph))
[…] depending on a process to be prioritized., (“By constantly monitoring the output value of each sensor and an operational state of the image pickup apparatus, a magnetic direction priority mode and an integration direction priority mode are dynamically switched. The magnetic direction priority mode is a state where the magnetic direction obtained from the geomagnetic sensor 73 is used as the final output direction. The integration direction priority mode is a state where the integration direction obtained by the gyro sensor 74 is used as an output on a priority basis.” (Nishikawa: Detailed Description of the Embodiments – 60th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Matsushita in view of Masuda with these above aforementioned teachings from Nishikawa in order to create a safe and efficient information processing device, method, and program. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Matsushita’s inertial device, control method, and program with Nishikawa’s electronic device and image pickup apparatus as “an electromagnetic compass appropriate for embedding is often used because of a small size. However, the electromagnetic compass is affected by magnetic disturbance or the like thereby including a fluctuation in a detected direction because the electromagnetic compass detects a magnetic direction by using a magnetic sensor.” (Nishikawa: Background – 2nd and 3rd paragraphs) Combining both Matsushita and Nishikawa would therefore create “an electronic device and an image pickup apparatus capable of inhibiting deterioration in accuracy caused by the magnetic disturbance occurring inside the device.” (Nishikawa: Summary – 10th paragraph)
Regarding Claim 7:
Matsushita in view of Masuda, as shown in the rejection above, discloses the limitations of claim 6. Matsushita further teaches:
[…] the attitude controller is further configured to rotate […], (“The attitude information conversion processing unit 540” (Matsushita: Mode for Carrying out the Invention – 69th paragraph, FIG. 5))
Matsushita does not teach but Masuda teaches:
[…] the rotation mechanism […], (“a rotation control unit 14” (Masuda: Summary of the Invention – 12th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Matsushita with these above aforementioned teachings from Masuda in order to create an accurate and effective information processing device, method, and program. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Matsushita’s inertial device, control method, and program with Masuda’s method and device for searching north since “the method using a geomagnetic sensor calculates magnetic north based on the distribution of the earth's magnetic field, the earth's magnetic field is disturbed by the surrounding environment, and it is not possible to measure the azimuth where there is a magnetic obstacle.” (Masuda: Detailed Description of the Invention – 2nd paragraph) Combining both Matsushita and Masuda would therefore create an accurate apparatus “thereby detecting the direction of rotation of the earth and finding true north on the earth's surface.” (Masuda: Detailed Description of the Invention – 3rd paragraph)
Matsushita in view of Masuda does not teach but Nishikawa teaches:
The information processing apparatus according to claim 6, wherein, in a case where an imaging process by the imaging device is prioritized,, (“By constantly monitoring the output value of each sensor and an operational state of the image pickup apparatus, a magnetic direction priority mode and an integration direction priority mode are dynamically switched. The magnetic direction priority mode is a state where the magnetic direction obtained from the geomagnetic sensor 73 is used as the final output direction. The integration direction priority mode is a state where the integration direction obtained by the gyro sensor 74 is used as an output on a priority basis.” (Nishikawa: Detailed Description of the Embodiments – 60th paragraph))
[…] depending on a direction in which the imaging device performs imaging., (“a current direction of an image pickup apparatus” (Nishikawa: Background – 2nd paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Matsushita in view of Masuda with these above aforementioned teachings from Nishikawa in order to create a safe and efficient information processing device, method, and program. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Matsushita’s inertial device, control method, and program with Nishikawa’s electronic device and image pickup apparatus as “an electromagnetic compass appropriate for embedding is often used because of a small size. However, the electromagnetic compass is affected by magnetic disturbance or the like thereby including a fluctuation in a detected direction because the electromagnetic compass detects a magnetic direction by using a magnetic sensor.” (Nishikawa: Background – 2nd and 3rd paragraphs) Combining both Matsushita and Nishikawa would therefore create “an electronic device and an image pickup apparatus capable of inhibiting deterioration in accuracy caused by the magnetic disturbance occurring inside the device.” (Nishikawa: Summary – 10th paragraph)
Regarding Claim 8:
Matsushita in view of Masuda, as shown in the rejection above, discloses the limitations of claim 6. Matsushita further teaches:
The information processing apparatus according to claim 6, wherein, in a case where a measurement process by the inertial measurement unit, (“the inertial device 130 calculates an acceleration in an absolute coordinate system based on detection results of the sensors and calculates azimuth data indicating a direction of travel of the user and coordinate data indicating a position of the user.” (Matsushita: Mode for Carrying out the Invention – 56th paragraph, FIG. 1))
[…] the attitude controller is further configured to rotate […], (“The attitude information conversion processing unit 540” (Matsushita: Mode for Carrying out the Invention – 69th paragraph, FIG. 5))
[…] depending on a direction in which the inertial measurement unit performs measurement., (“The inertial device is a device in which a geomagnetic sensor is integrated with an inertial sensor such as an angular velocity sensor or an acceleration sensor, and calculates azimuth data indicating a direction of travel of a user equipped with the inertial device and positioning data such as coordinate data indicating the position of the inertial device.” (Matsushita: Background art – 3rd paragraph))
Matsushita does not teach but Masuda teaches:
[…] the rotation mechanism […], (“a rotation control unit 14” (Masuda: Summary of the Invention – 12th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Matsushita with these above aforementioned teachings from Masuda in order to create an accurate and effective information processing device, method, and program. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Matsushita’s inertial device, control method, and program with Masuda’s method and device for searching north since “the method using a geomagnetic sensor calculates magnetic north based on the distribution of the earth's magnetic field, the earth's magnetic field is disturbed by the surrounding environment, and it is not possible to measure the azimuth where there is a magnetic obstacle.” (Masuda: Detailed Description of the Invention – 2nd paragraph) Combining both Matsushita and Masuda would therefore create an accurate apparatus “thereby detecting the direction of rotation of the earth and finding true north on the earth's surface.” (Masuda: Detailed Description of the Invention – 3rd paragraph)
Matsushita in view of Masuda does not teach but Nishikawa teaches:
[…] is prioritized, […], (“on a priority basis.” (Nishikawa: Detailed Description of the Embodiments – 60th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Matsushita in view of Masuda with these above aforementioned teachings from Nishikawa in order to create a safe and efficient information processing device, method, and program. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Matsushita’s inertial device, control method, and program with Nishikawa’s electronic device and image pickup apparatus as “an electromagnetic compass appropriate for embedding is often used because of a small size. However, the electromagnetic compass is affected by magnetic disturbance or the like thereby including a fluctuation in a detected direction because the electromagnetic compass detects a magnetic direction by using a magnetic sensor.” (Nishikawa: Background – 2nd and 3rd paragraphs) Combining both Matsushita and Nishikawa would therefore create “an electronic device and an image pickup apparatus capable of inhibiting deterioration in accuracy caused by the magnetic disturbance occurring inside the device.” (Nishikawa: Summary – 10th paragraph)
Regarding Claim 9:
Matsushita in view of Masuda, as shown in the rejection above, discloses the limitations of claim 1. Matsushita further teaches:
[…] by removing, from the information, a motion component indicating […], (“removes a gravity component from the absolute acceleration reported by the attitude information conversion processing unit” (Matsushita: Mode for Carrying out the Invention – 73rd paragraph) Examiner Note: The examiner is interpreting the gravity component to be the motion component in this case.)
Matsushita does not teach but Masuda teaches:
The information processing apparatus according to claim 1, wherein the north-seeking process controller is further configured to estimate a north direction, (“an accurate inexpensive device for searching north which can search the north regardless of magnetic field disturbances” (Masuda: Abstract – lines 1-2))
[…] on a basis of a rotation component obtained […], (“detecting a rotation rate of the earth” (Masuda: Detailed Description of the Invention – 1st paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Matsushita with these above aforementioned teachings from Masuda in order to create an accurate and effective information processing device, method, and program. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Matsushita’s inertial device, control method, and program with Masuda’s method and device for searching north since “the method using a geomagnetic sensor calculates magnetic north based on the distribution of the earth's magnetic field, the earth's magnetic field is disturbed by the surrounding environment, and it is not possible to measure the azimuth where there is a magnetic obstacle.” (Masuda: Detailed Description of the Invention – 2nd paragraph) Combining both Matsushita and Masuda would therefore create an accurate apparatus “thereby detecting the direction of rotation of the earth and finding true north on the earth's surface.” (Masuda: Detailed Description of the Invention – 3rd paragraph)
Matsushita in view of Masuda does not teach but Nishikawa teaches:
[…] an amount of change in an attitude of the mobile object., (“the attitude of the mobile apparatus such as the image pickup apparatus is not fixed and angles of the sensors attached to the apparatus continuously change” (Nishikawa: Detailed Description of the Embodiments – 63rd paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Matsushita in view of Masuda with these above aforementioned teachings from Nishikawa in order to create a safe and efficient information processing device, method, and program. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Matsushita’s inertial device, control method, and program with Nishikawa’s electronic device and image pickup apparatus as “an electromagnetic compass appropriate for embedding is often used because of a small size. However, the electromagnetic compass is affected by magnetic disturbance or the like thereby including a fluctuation in a detected direction because the electromagnetic compass detects a magnetic direction by using a magnetic sensor.” (Nishikawa: Background – 2nd and 3rd paragraphs) Combining both Matsushita and Nishikawa would therefore create “an electronic device and an image pickup apparatus capable of inhibiting deterioration in accuracy caused by the magnetic disturbance occurring inside the device.” (Nishikawa: Summary – 10th paragraph)
Regarding Claim 10:
Matsushita in view of Masuda, as shown in the rejection above, discloses the limitations of claim 9. Matsushita further teaches:
[…] on a basis of an angular velocity of the mobile object to be measured by the inertial measurement unit, and acquire, as the motion component, an angular velocity to be calculated […], (“The angular velocity sensor 406 detects an angular velocity of the user, and outputs a signal indicating an angular velocity vector as a detection result.” (Matsushita: Mode for Carrying out the Invention – 61st paragraph, FIG. 4) Examiner Note: The examiner is interpreting the inertial device to calculate the angular velocity given the fact that the angular velocity sensor is part of the inertial device.)
[…] to be obtained by correcting the first attitude […], (“The attitude information conversion processing unit 540 calculates a triaxial acceleration (absolute acceleration) in the absolute coordinate system by using attitude information of the inertial device 130 (a rotation matrix obtained by calculating an attitude of the inertial device 130) calculated based on detection results of the sensors. Also, in the case where the direction error estimate value is reported by the azimuth drift estimation processing unit 530, the attitude information conversion processing unit 540 adjusts the calculated absolute acceleration by using the direction error estimate value.” (Matsushita: Mode for Carrying out the Invention – 69th paragraph, FIG. 1, 5) Examiner Note: The examiner is interpreting the attitude information conversion processing unit to control, change, and correct the attitude of the inertial device based on its ability to adjust the calculated absolute acceleration by using the direction error estimate value.)
[…] using a traveling speed of the mobile object as a reference., (“The horizontal component movement velocity characteristics information is a vector indicating relative values for a direction and a magnitude of the speed.” (Matsushita: Mode for Carrying out the Invention – 77th paragraph))
Matsushita does not teach but Masuda teaches:
The information processing apparatus according to claim 9, wherein the north-seeking process controller is further configured to acquire, (“an accurate inexpensive device for searching north which can search the north regardless of magnetic field disturbances” (Masuda: Abstract – lines 1-2))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Matsushita with these above aforementioned teachings from Masuda in order to create an accurate and effective information processing device, method, and program. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Matsushita’s inertial device, control method, and program with Masuda’s method and device for searching north since “the method using a geomagnetic sensor calculates magnetic north based on the distribution of the earth's magnetic field, the earth's magnetic field is disturbed by the surrounding environment, and it is not possible to measure the azimuth where there is a magnetic obstacle.” (Masuda: Detailed Description of the Invention – 2nd paragraph) Combining both Matsushita and Masuda would therefore create an accurate apparatus “thereby detecting the direction of rotation of the earth and finding true north on the earth's surface.” (Masuda: Detailed Description of the Invention – 3rd paragraph)
Matsushita in view of Masuda does not teach but Nishikawa teaches:
[…] a first attitude of the mobile object to be calculated […], (“detecting an attitude of the image pickup apparatus” (Nishikawa: Detailed Description of the Embodiments – 63rd paragraph) Examiner Note: The examiner is interpreting the attitude of the image pickup apparatus to be the first attitude of the mobile object.)
[…] on a basis of a second attitude of the mobile object […], (“an attitude detection part acquiring attitude data of a current shooting direction” (Nishikawa: Detailed Description of the Embodiments – 114th paragraph) Examiner Note: The examiner is interpreting the attitude of the current shooting direction to be the second attitude of the mobile object.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Matsushita in view of Masuda with these above aforementioned teachings from Nishikawa in order to create a safe and efficient information processing device, method, and program. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Matsushita’s inertial device, control method, and program with Nishikawa’s electronic device and image pickup apparatus as “an electromagnetic compass appropriate for embedding is often used because of a small size. However, the electromagnetic compass is affected by magnetic disturbance or the like thereby including a fluctuation in a detected direction because the electromagnetic compass detects a magnetic direction by using a magnetic sensor.” (Nishikawa: Background – 2nd and 3rd paragraphs) Combining both Matsushita and Nishikawa would therefore create “an electronic device and an image pickup apparatus capable of inhibiting deterioration in accuracy caused by the magnetic disturbance occurring inside the device.” (Nishikawa: Summary – 10th paragraph)
Regarding Claim 11:
Matsushita in view of Masuda, as shown in the rejection above, discloses the limitations of claim 9. Matsushita further teaches:
[…] on a basis of an angular velocity of the mobile object to be measured by the inertial measurement unit […], (“The angular velocity sensor 406 detects an angular velocity of the user, and outputs a signal indicating an angular velocity vector as a detection result.” (Matsushita: Mode for Carrying out the Invention – 61st paragraph, FIG. 4) Examiner Note: The examiner is interpreting the inertial device to calculate the angular velocity given the fact that the angular velocity sensor is part of the inertial device.)
[…] on a basis of an acceleration of the mobile object, […], (“based on an acceleration of a moving user” (Matsushita: Disclosure of the Invention – 9th paragraph))
[…] and acquire, as the motion component, an angular velocity to be calculated […], (“The angular velocity sensor 406 detects an angular velocity of the user, and outputs a signal indicating an angular velocity vector as a detection result.” (Matsushita: Mode for Carrying out the Invention – 61st paragraph, FIG. 4) Examiner Note: The examiner is interpreting the angular velocity to be the motion component in this case.)
[…] on a basis of a difference between […], (“based on a difference between” (Matsushita: Disclosure of the Invention – 9th paragraph))
Matsushita does not teach but Masuda teaches:
The information processing apparatus according to claim 9, wherein the north-seeking process controller is further configured to acquire, (“an accurate inexpensive device for searching north which can search the north regardless of magnetic field disturbances” (Masuda: Abstract – lines 1-2))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Matsushita with these above aforementioned teachings from Masuda in order to create an accurate and effective information processing device, method, and program. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Matsushita’s inertial device, control method, and program with Masuda’s method and device for searching north since “the method using a geomagnetic sensor calculates magnetic north based on the distribution of the earth's magnetic field, the earth's magnetic field is disturbed by the surrounding environment, and it is not possible to measure the azimuth where there is a magnetic obstacle.” (Masuda: Detailed Description of the Invention – 2nd paragraph) Combining both Matsushita and Masuda would therefore create an accurate apparatus “thereby detecting the direction of rotation of the earth and finding true north on the earth's surface.” (Masuda: Detailed Description of the Invention – 3rd paragraph)
Matsushita in view of Masuda does not teach but Nishikawa teaches:
[…] a first attitude of the mobile object to be calculated […], (“detecting an attitude of the image pickup apparatus” (Nishikawa: Detailed Description of the Embodiments – 63rd paragraph) Examiner Note: The examiner is interpreting the attitude of the image pickup apparatus to be the first attitude of the mobile object.)
[…] and a second attitude of the mobile object to be calculated […], (“an attitude detection part acquiring attitude data of a current shooting direction” (Nishikawa: Detailed Description of the Embodiments – 114th paragraph) Examiner Note: The examiner is interpreting the attitude of the current shooting direction to be the second attitude of the mobile object.)
[…] the first attitude […], (“an attitude of the image pickup apparatus” (Nishikawa: Detailed Description of the Embodiments – 63rd paragraph) Examiner Note: The examiner is interpreting the attitude of the image pickup apparatus to be the first attitude of the mobile object.)
[…] and the second attitude., (“attitude data of a current shooting direction” (Nishikawa: Detailed Description of the Embodiments – 114th paragraph) Examiner Note: The examiner is interpreting the attitude of the current shooting direction to be the second attitude of the mobile object.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Matsushita in view of Masuda with these above aforementioned teachings from Nishikawa in order to create a safe and efficient information processing device, method, and program. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Matsushita’s inertial device, control method, and program with Nishikawa’s electronic device and image pickup apparatus as “an electromagnetic compass appropriate for embedding is often used because of a small size. However, the electromagnetic compass is affected by magnetic disturbance or the like thereby including a fluctuation in a detected direction because the electromagnetic compass detects a magnetic direction by using a magnetic sensor.” (Nishikawa: Background – 2nd and 3rd paragraphs) Combining both Matsushita and Nishikawa would therefore create “an electronic device and an image pickup apparatus capable of inhibiting deterioration in accuracy caused by the magnetic disturbance occurring inside the device.” (Nishikawa: Summary – 10th paragraph)
Regarding Claim 13:
Matsushita in view of Masuda, as shown in the rejection above, discloses the limitations of claim 12. Matsushita further teaches:
[…] and in which the orientations of the mobile object at respective timings when measured by the inertial measurement unit are different from each other, […], (“Also, as shown in FIG. 18A, “directions of travel” are directions of acceleration in an X-Y plane of an absolute coordinate system, which directions are calculated from detection results of a sensor, and each of which directions indicates a direction a user faces at a corresponding time while the user is moving. It should be noted that an angle around the Z-axis of an absolute coordinate system is referred to “azimuth”, and as shown in FIG. 18A, an angle formed by a direction of travel and an X-axis is referred to as “azimuth data”. That is, a “direction of travel” can be expressed by “azimuth data”. FIG. 18B is a drawing illustrating a relation between coordinate data and a moving direction. “Coordinate data” are data for indicating positions of a user in an absolute coordinate system, each of which can be calculated based on azimuth data indicating a direction of travel at a corresponding time while the user is moving.” (Matsushita: Mode for Carrying out the Invention – 29th-31st paragraph, FIG. 18A, 18B) Matsushita further mentions how the inertial measurement unit measures orientations of the mobile object to be different from each other and states “An inertial device according to an embodiment of the present invention includes a following configuration. That is, the inertial device for, by using azimuth indicating a direction of travel calculated based on an acceleration of a moving user, calculating coordinate data indicating a position of the user, includes a determination unit configured to determine whether a moving direction, which is specified based on the coordinate data calculated while the user makes a predetermined amount of movement, of the predetermined amount of movement of the user satisfies a predetermined condition with respect to a predetermined reference direction; and an adjusting unit configured to, in response to determination by the determination unit that the predetermined condition is satisfied, adjust the acceleration, which is newly obtained to calculate new coordinate data, based on a difference between the direction of travel indicated by the azimuth data which have already been calculated and the reference direction.” (Matsushita: Disclosure of the Invention – 9th paragraph))
Matsushita does not teach but Masuda teaches:
The information processing apparatus according to claim 12, wherein the north-seeking process controller is further configured to acquire, (“an accurate inexpensive device for searching north which can search the north regardless of magnetic field disturbances” (Masuda: Abstract – lines 1-2))
[…] the bias on a basis of at least two of the pieces of information each from which the motion component has been removed […], (“The device is also provided with a rotation control section 14 which controls the turntable 13, a latitude storing/inputting section 16 which inputs or stores the latitudes of measuring points, and arithmetic processing section 15 which calculates the azimuth from the results obtained by subtracting a gyro bias from the output of the gyro 12 when the device stands still at the angles of the three orthogonal directions and the results obtained by subtracting an acceleration bias from the output of the accelerometer 11, the rotational position of the turntable 13, and the latitudes of the measuring points.” (Masuda: Abstract – lines 7-13) Examiner Note: The examiner is interpreting the gyro and the acceleration to be the two pieces of information in this case.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Matsushita with these above aforementioned teachings from Masuda in order to create an accurate and effective information processing device, method, and program. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Matsushita’s inertial device, control method, and program with Masuda’s method and device for searching north since “the method using a geomagnetic sensor calculates magnetic north based on the distribution of the earth's magnetic field, the earth's magnetic field is disturbed by the surrounding environment, and it is not possible to measure the azimuth where there is a magnetic obstacle.” (Masuda: Detailed Description of the Invention – 2nd paragraph) Combining both Matsushita and Masuda would therefore create an accurate apparatus “thereby detecting the direction of rotation of the earth and finding true north on the earth's surface.” (Masuda: Detailed Description of the Invention – 3rd paragraph)
Matsushita in view of Masuda does not teach but Nishikawa teaches:
[…] and on a basis of a latitude at a position of the mobile object., (“Next, coordinate conversion to the world coordinates is performed based on the shooting position data (latitude, longitude and altitude) included in the composition data.” (Nishikawa: Detailed Description of the Embodiments – 91st paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Matsushita in view of Masuda with these above aforementioned teachings from Nishikawa in order to create a safe and efficient information processing device, method, and program. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Matsushita’s inertial device, control method, and program with Nishikawa’s electronic device and image pickup apparatus as “an electromagnetic compass appropriate for embedding is often used because of a small size. However, the electromagnetic compass is affected by magnetic disturbance or the like thereby including a fluctuation in a detected direction because the electromagnetic compass detects a magnetic direction by using a magnetic sensor.” (Nishikawa: Background – 2nd and 3rd paragraphs) Combining both Matsushita and Nishikawa would therefore create “an electronic device and an image pickup apparatus capable of inhibiting deterioration in accuracy caused by the magnetic disturbance occurring inside the device.” (Nishikawa: Summary – 10th paragraph)
Regarding Claim 14:
Matsushita in view of Masuda, as shown in the rejection above, discloses the limitations of claim 1. Matsushita further teaches:
The information processing apparatus according to claim 1, wherein the information is measured by the inertial measurement unit, (“An inertial device according to an embodiment of the present invention includes a following configuration. That is, the inertial device for, by using azimuth indicating a direction of travel calculated based on an acceleration of a moving user, calculating coordinate data indicating a position of the user, includes a determination unit configured to determine whether a moving direction, which is specified based on the coordinate data calculated while the user makes a predetermined amount of movement, of the predetermined amount of movement of the user satisfies a predetermined condition with respect to a predetermined reference direction; and an adjusting unit configured to, in response to determination by the determination unit that the predetermined condition is satisfied, adjust the acceleration, which is newly obtained to calculate new coordinate data, based on a difference between the direction of travel indicated by the azimuth data which have already been calculated and the reference direction.” (Matsushita: Disclosure of the Invention – 9th paragraph))
[…] when the mobile object is traveling or stationary […], (“while the user is moving.” (Matsushita: Mode for Carrying out the Invention – 29th paragraph))
[…] in a direction within a predetermined range […], (“of the predetermined amount of movement of the user satisfies a predetermined condition with respect to a predetermined reference direction;” (Matsushita: Disclosure of the Invention – 9th paragraph))
Matsushita does not teach but Nishikawa teaches:
[…] for a predetermined time period., (“every predetermined period of time” (Nishikawa: Summary – 11th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Matsushita with these above aforementioned teachings from Nishikawa in order to create a safe and efficient information processing device, method, and program. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Matsushita’s inertial device, control method, and program with Nishikawa’s electronic device and image pickup apparatus as “an electromagnetic compass appropriate for embedding is often used because of a small size. However, the electromagnetic compass is affected by magnetic disturbance or the like thereby including a fluctuation in a detected direction because the electromagnetic compass detects a magnetic direction by using a magnetic sensor.” (Nishikawa: Background – 2nd and 3rd paragraphs) Combining both Matsushita and Nishikawa would therefore create “an electronic device and an image pickup apparatus capable of inhibiting deterioration in accuracy caused by the magnetic disturbance occurring inside the device.” (Nishikawa: Summary – 10th paragraph)
Regarding Claim 15:
Matsushita in view of Masuda, as shown in the rejection above, discloses the limitations of claim 14. Matsushita does not teach but Nishikawa teaches:
The information processing apparatus according to claim 14, wherein the information is calculated on a basis of a statistical process performed, (“performing statistical processing on azimuth angle data of magnetic direction indicator” (Nishikawa: Background – 6th paragraph))
[…] on a plurality of pieces of information measured within the predetermined time period., (“acquiring magnetic direction data corresponding to geomagnetism every predetermined period of time” (Nishikawa: Summary – 11th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Matsushita with these above aforementioned teachings from Nishikawa in order to create a safe and efficient information processing device, method, and program. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Matsushita’s inertial device, control method, and program with Nishikawa’s electronic device and image pickup apparatus as “an electromagnetic compass appropriate for embedding is often used because of a small size. However, the electromagnetic compass is affected by magnetic disturbance or the like thereby including a fluctuation in a detected direction because the electromagnetic compass detects a magnetic direction by using a magnetic sensor.” (Nishikawa: Background – 2nd and 3rd paragraphs) Combining both Matsushita and Nishikawa would therefore create “an electronic device and an image pickup apparatus capable of inhibiting deterioration in accuracy caused by the magnetic disturbance occurring inside the device.” (Nishikawa: Summary – 10th paragraph)
Regarding Claim 17:
Matsushita in view of Masuda, as shown in the rejection above, discloses the limitations of claim 9. Matsushita further teaches:
[…] in a case where the pieces of information are measured while the mobile object is traveling or stationary […],[…] in a case where the pieces of information are measured while the mobile object is traveling or stationary […], (““Coordinate data” are data for indicating positions of a user in an absolute coordinate system, each of which can be calculated based on azimuth data indicating a direction of travel at a corresponding time while the user is moving.” (Matsushita: Mode for Carrying out the Invention – 31st paragraph))
[…] in respective two orientations that are different from each other by a predetermined angle or more., (“Here, an example of FIG. 11 illustrates a case in which an angle difference between the approximate straight line 1000 calculated by the moving state detection unit 531 and the line 1100 indicating the reference direction −90 degrees is equal to or less than 10 degrees (equal to or less than a predetermined angle difference).” (Matsushita: Mode for Carrying out the Invention – 117th paragraph, FIG. 11))
Matsushita does not teach but Masuda teaches:
The information processing apparatus according to claim 9, wherein the north-seeking process controller is further configured to start the north-seeking process, (“an accurate inexpensive device for searching north which can search the north regardless of magnetic field disturbances” (Masuda: Abstract – lines 1-2))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Matsushita with these above aforementioned teachings from Masuda in order to create an accurate and effective information processing device, method, and program. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Matsushita’s inertial device, control method, and program with Masuda’s method and device for searching north since “the method using a geomagnetic sensor calculates magnetic north based on the distribution of the earth's magnetic field, the earth's magnetic field is disturbed by the surrounding environment, and it is not possible to measure the azimuth where there is a magnetic obstacle.” (Masuda: Detailed Description of the Invention – 2nd paragraph) Combining both Matsushita and Masuda would therefore create an accurate apparatus “thereby detecting the direction of rotation of the earth and finding true north on the earth's surface.” (Masuda: Detailed Description of the Invention – 3rd paragraph)
Matsushita in view of Masuda does not teach but Nishikawa teaches:
[…] for a predetermined time period, […], (“every predetermined period of time” (Nishikawa: Summary – 11th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Matsushita in view of Masuda with these above aforementioned teachings from Nishikawa in order to create a safe and efficient information processing device, method, and program. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Matsushita’s inertial device, control method, and program with Nishikawa’s electronic device and image pickup apparatus as “an electromagnetic compass appropriate for embedding is often used because of a small size. However, the electromagnetic compass is affected by magnetic disturbance or the like thereby including a fluctuation in a detected direction because the electromagnetic compass detects a magnetic direction by using a magnetic sensor.” (Nishikawa: Background – 2nd and 3rd paragraphs) Combining both Matsushita and Nishikawa would therefore create “an electronic device and an image pickup apparatus capable of inhibiting deterioration in accuracy caused by the magnetic disturbance occurring inside the device.” (Nishikawa: Summary – 10th paragraph)
Regarding Claim 18:
Matsushita in view of Masuda, as shown in the rejection above, discloses the limitations of claim 17. Matsushita further teaches:
[…] in a case where a sum of differences of the pieces of information […], (“an angle difference between the approximate straight line 1000 calculated by the moving state detection unit 531 and the line 1100 indicating the reference direction” (Matsushita: Mode for Carrying out the Invention – 117th paragraph, FIG. 5, 11))
Matsushita does not teach but Masuda teaches:
The information processing apparatus according to claim 17, wherein the north-seeking process controller is further configured to start the north-seeking process, (“an accurate inexpensive device for searching north which can search the north regardless of magnetic field disturbances” (Masuda: Abstract – lines 1-2))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Matsushita with these above aforementioned teachings from Masuda in order to create an accurate and effective information processing device, method, and program. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Matsushita’s inertial device, control method, and program with Masuda’s method and device for searching north since “the method using a geomagnetic sensor calculates magnetic north based on the distribution of the earth's magnetic field, the earth's magnetic field is disturbed by the surrounding environment, and it is not possible to measure the azimuth where there is a magnetic obstacle.” (Masuda: Detailed Description of the Invention – 2nd paragraph) Combining both Matsushita and Masuda would therefore create an accurate apparatus “thereby detecting the direction of rotation of the earth and finding true north on the earth's surface.” (Masuda: Detailed Description of the Invention – 3rd paragraph)
Matsushita in view of Masuda does not teach but Nishikawa teaches:
[…] is greater than or equal to a predetermined threshold., (“is larger than or equal to the threshold value” (Nishikawa: Detailed Description of the Embodiments – 68th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Matsushita in view of Masuda with these above aforementioned teachings from Nishikawa in order to create a safe and efficient information processing device, method, and program. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Matsushita’s inertial device, control method, and program with Nishikawa’s electronic device and image pickup apparatus as “an electromagnetic compass appropriate for embedding is often used because of a small size. However, the electromagnetic compass is affected by magnetic disturbance or the like thereby including a fluctuation in a detected direction because the electromagnetic compass detects a magnetic direction by using a magnetic sensor.” (Nishikawa: Background – 2nd and 3rd paragraphs) Combining both Matsushita and Nishikawa would therefore create “an electronic device and an image pickup apparatus capable of inhibiting deterioration in accuracy caused by the magnetic disturbance occurring inside the device.” (Nishikawa: Summary – 10th paragraph)

Response to Arguments

The 35 U.S.C. 101 rejection set forth in the Non-Final Rejection mailed on April 7, 2022 has been withdrawn as the “Amendments” and “Remarks” filed by the Applicant on July 7, 2022 satisfactorily overcome this rejection.
Applicant’s arguments filed on July 7th, 2022 with regard to the 35 U.S.C. 112 rejections have been fully considered but are not persuasive.
Applicant’s arguments filed on July 7th, 2022 with regard to the 35 U.S.C. 103 rejection have been fully considered but are not persuasive.
With regard to the 35 U.S.C. 112 rejections, the newly added limitations of “configured to perform” and “an attitude controller configured to control an attitude of the inertial measurement unit, wherein the attitude controller controls the attitude of the inertial measurement unit by changing orientations of the inertial measurement unit with respect to the orientation of the mobile object at respective timings at which the inertial measurement unit measures the at least two pieces of information so that the orientations are different from each other at the respective timings, and wherein the north-seeking process controller, the inertial measurement unit, and the attitude controller are each implemented via at least one processor” in claim 1 do not exclude the “north-seeking process controller” and “attitude controller” from invoking 35 U.S.C. 112(f) followed by a 35 U.S.C. 112(a) rejection. Consequently, paragraph [0226] of the Applicant’s specification holds structural support for the attitude controller, overcoming the 35 U.S.C. 112(b) rejection. However, while the Applicant’s specification mentions that the north-seeking process controller is in fact a computer program, no algorithm or special purpose computer is set forth which actually performs this process, thus causing a lack of adequate written description and leading to a consequent 35 U.S.C. 112(a) rejection as locating a north direction is not a standard function of a general-purpose computer.
With regard to the 35 U.S.C. 103 rejection, the newly added limitations are taught in Matsushita as has been set forth above, contrary to the Applicant’s assertions. Therefore, the Applicant’s amendments and arguments are insufficient to overcome these prior art rejections.
More particularly, Matsushita mentions “The attitude information conversion processing unit 540 calculates a triaxial acceleration (absolute acceleration) in the absolute coordinate system by using attitude information of the inertial device 130 (a rotation matrix obtained by calculating an attitude of the inertial device 130) calculated based on detection results of the sensors. Also, in the case where the direction error estimate value is reported by the azimuth drift estimation processing unit 530, the attitude information conversion processing unit 540 adjusts the calculated absolute acceleration by using the direction error estimate value.” (Matsushita: Mode for Carrying out the Invention – 69th paragraph, FIG. 1, 5) Consequently, the attitude information conversion processing unit is interpreted to control and change the attitude of the inertial device based on its ability to adjust the calculated absolute acceleration by using the direction error estimate value. In doing so, Matsushita addresses the Applicant’s limitation of “an attitude controller configured to control an attitude of the inertial measurement unit, wherein the attitude controller controls the attitude of the inertial measurement unit by changing”. Furthermore, Matsushita states “Also, as shown in FIG. 18A, “directions of travel” are directions of acceleration in an X-Y plane of an absolute coordinate system, which directions are calculated from detection results of a sensor, and each of which directions indicates a direction a user faces at a corresponding time while the user is moving. It should be noted that an angle around the Z-axis of an absolute coordinate system is referred to “azimuth”, and as shown in FIG. 18A, an angle formed by a direction of travel and an X-axis is referred to as “azimuth data”. That is, a “direction of travel” can be expressed by “azimuth data”. FIG. 18B is a drawing illustrating a relation between coordinate data and a moving direction. “Coordinate data” are data for indicating positions of a user in an absolute coordinate system, each of which can be calculated based on azimuth data indicating a direction of travel at a corresponding time while the user is moving” (Matsushita: Mode for Carrying out the Invention – 29th-31st paragraph, FIG. 18A, 18B), therefore addressing the Applicant’s limitation of “orientations of the inertial measurement unit with respect to the orientation of the mobile object at respective timings at which”. Matsushita further states “An inertial device according to an embodiment of the present invention includes a following configuration. That is, the inertial device for, by using azimuth indicating a direction of travel calculated based on an acceleration of a moving user, calculating coordinate data indicating a position of the user, includes a determination unit configured to determine whether a moving direction, which is specified based on the coordinate data calculated while the user makes a predetermined amount of movement, of the predetermined amount of movement of the user satisfies a predetermined condition with respect to a predetermined reference direction; and an adjusting unit configured to, in response to determination by the determination unit that the predetermined condition is satisfied, adjust the acceleration, which is newly obtained to calculate new coordinate data, based on a difference between the direction of travel indicated by the azimuth data which have already been calculated and the reference direction” (Matsushita: Disclosure of the Invention – 9th paragraph), therefore addressing the Applicant’s limitation of “the inertial measurement unit measures the at least two pieces of information”. Finally, Matsushita mentions “Also, as shown in FIG. 18A, “directions of travel” are directions of acceleration in an X-Y plane of an absolute coordinate system, which directions are calculated from detection results of a sensor, and each of which directions indicates a direction a user faces at a corresponding time while the user is moving. It should be noted that an angle around the Z-axis of an absolute coordinate system is referred to “azimuth”, and as shown in FIG. 18A, an angle formed by a direction of travel and an X-axis is referred to as “azimuth data”. That is, a “direction of travel” can be expressed by “azimuth data”. FIG. 18B is a drawing illustrating a relation between coordinate data and a moving direction. “Coordinate data” are data for indicating positions of a user in an absolute coordinate system, each of which can be calculated based on azimuth data indicating a direction of travel at a corresponding time while the user is moving.” (Matsushita: Mode for Carrying out the Invention – 29th-31st paragraph, FIG. 18A, 18B) Consequently, the directions of the user (interpreted as the orientations) are interpreted to be different from each other in instances at respective timings. In doing so, Matsushita addresses the Applicant’s limitation of “so that the orientations are different from each other at the respective timings” as set forth in claim 1.
As a result, Matsushita addresses “an attitude controller configured to control an attitude of the inertial measurement unit, wherein the attitude controller controls the attitude of the inertial measurement unit by changing orientations of the inertial measurement unit with respect to the orientation of the mobile object at respective timings at which the inertial measurement unit measures the at least two pieces of information so that the orientations are different from each other at the respective timings” as set forth by the Applicant in claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Chalhoub whose telephone number is (571) 272-9754. The examiner can normally be reached Mon-Fri 8:30-5:30. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.R.C./Examiner, Art Unit 3667       

/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667